          Case 1:20-cv-00599-JDP Document 11 Filed 08/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY BARRETT,                                Case No. 1:20-cv-00599-JDP
12                        Petitioner,                    ORDER DIRECTING RESPONDENT TO
                                                         RESPOND TO PETITIONER’S MOTION
13             v.
                                                         ECF No. 10
14       A. CIOLLI,
15                        Respondent.
16

17            Petitioner Anthony Barret, a federal prisoner without counsel, petitioned for a writ of

18   habeas corpus under 28 U.S.C. § 2241. ECF No. 1. On July 13, 2020, respondent moved for an

19   extension of time of 60 days to file an answer to the petition.1 ECF No. 8. On August 4, 2020,

20   we granted respondent’s motion, extending respondent’s deadline to file an answer until

21   September 13, 2020. ECF No. 9. On August 14, 2020, petitioner, in a “motion of opposition,”

22   stated that he never received service of respondent’s motion for an extension of time and

23   requested an explanation for respondent’s apparent failure to provide him with such service.2

24   ECF No. 10. We direct respondent to respond to petitioner’s motion. In the event respondent did

25   1
      Respondent did not include a certificate of service with this motion.
26
     2
      Moreover, petitioner claims that respondent’s alleged failure to serve him with a copy of the
     motion for an extension of time entitles him to habeas relief. ECF No. 10. Such a failure is not
27   grounds for habeas relief. Rather, petitioner must demonstrate that he is in “custody in violation
     of the Constitution or law or treaties of the United States” to gain habeas relief. See 28 U.S.C.
28   § 2241(c)(3).
                                                         1
        Case 1:20-cv-00599-JDP Document 11 Filed 08/21/20 Page 2 of 2

 1   not serve a copy of the motion for an extension of time on petitioner, we direct respondent to do

 2   so expeditiously.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     August 21, 2020
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8   No. 206.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
